Title: To Thomas Jefferson from George Corbin, 28 February 1781
From: Corbin, George
To: Jefferson, Thomas



Sir
Accomack—Onancock Feby. 28th. 1781.

Your Excellencys favour of the 19th. ult. came to hand two Days past, accompanied with the Act for recruiting this State’s quota of Soldiers in the Continental Service, together with sundry Proclamations.
Your Excellencys requisition made six months ago for a return of my Militia, I expected was fully complied with by my return made about three Months past to Col. Webb, who was appointed to receive from our County the last eighteen Months Men; that Gentleman I furnished with a list of the men raised amounting to fifty seven, and as the law required every fifteenth man, this I thought plainly shewed the actual strength of the County, and I made no doubt but this would be immedeately communicated to your Excellency at his arrival on your shore.
Your Excellencys exhortation to the Militia of this County shall be carefully attended to, so far as my influence will reach, as I consider the Salvation of the County [Country?] depends on a due execution of such wholesome Instructions. These Instructions six months ago duely executed, (in my humble opinion) would have prevented the late Dispersion of our public papers, the Injury done the printing office, and the Capture of the Seat of Government.
Your Excellencys request “to make diligent enquiry and search through this County for public Arms and Accoutrements in the hands of Individuals and to collect them together” you will pardon me for not complying with, as I have neither Power or Inclination to effect it: Your Excellency will not consider this as the result of Obstinacy, or a desire to dictate; but the serious consideration of safety to my County and myself. Pray consider our Situation, surrounded on every side by enemies, the British on our Sea and Bay coasts, and the most disaffected part of Maryland compleats our bounds; that very frequent robberies are commited in Maryland near our Borders, on almost every friend to the Country; that by exertions of our Militia to support our few friends amoungst our Neighbours the Marylanders too generally disaffected we have incured their displeasure, and nothing could afford them a more favourable opportunity of gratifying their Malice and Revenge, than removing from us our Arms: Under these considerations I hope your Excellency will at least for the present dispence with that command of collecting from Individuals the public Arms in their hands: But if these reasons have no force, and your Excellencys  request must be complied with in that particular, I shall consider it a favour, you would please to confer on some other person the command of this County, who may be more powerful to force obedience to your Excellencys will; as I am well convinced that force alone can effect it.
I beg leave to refer you to Thos. Bailey Esqre. (the Bearer) for a particular state of our Gallies, which I think will be totally lost to the State if not sold immediately. Mr. George Nicolson made free to take from one of the Gallies 2 pr. double fortified 3 pounders, as he said by order from Col. Maxwell, they were put on board his Brig and at sea before I knew of it. We are much in want of Lead, and should have been quite exhausted of Powder had I not received Order from Col. Lewis to make use of the Powder belonging to the Gallies. A supply of Cartridges which he said he had order’d over to me, has never yet come to hand.
I am Sir Your Excellencys Most Obdt. Humbl. Servt.,

Geo. Corbin

